Citation Nr: 0321564	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  97-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


REMAND

The veteran had active duty from April 1968 to April 1970.  A 
determination has been made that additional action is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the Regional Office (RO) for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are 
fully met.  

2.  The RO should then request copies of 
all available Department of Veterans 
Affairs (VA) clinical documentation not 
already of record, including that 
pertaining to psychiatric treatment 
provided at the Newark, New Jersey, VA 
medical facility in 1970, for 
incorporation into the record.  

3.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for post-traumatic stress 
disorder (PTSD).  If the benefit sought 
on appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on his claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


